UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-01236 DWS Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 3/31/2012 ITEM 1. REPORT TO STOCKHOLDERS MARCH 31, 2012 Annual Report to Shareholders DWS Alternative Asset Allocation Fund (formerly DWS Alternative Asset Allocation Plus Fund) Contents 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 25 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Information About Your Fund's Expenses 38 Tax Information 39 Summary of Management Fee Evaluation by Independent Fee Consultant 43 Board Members and Officers 48 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. The fund expects to invest in underlying funds that emphasize alternatives or non-traditional asset categories or investment strategies, and as a result, it is subject to the risk factors of those underlying funds. Some of those risks include stock market risk, credit and interest rate risk, volatility in commodity prices and high-yield debt securities, short sales risk and the political, general economic, liquidity and currency risks of foreign investments, which may be particularly significant for emerging markets. The fund may use derivatives, including as part of its Global Tactical Asset Allocation (GTAA) strategy. The fund expects to have direct and indirect exposure to derivatives, which may be more volatile and less liquid than traditional securities. The fund could suffer losses on its derivative positions. See the prospectus for additional risks and specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. DWS Alternative Asset Allocation Fund invests in other DWS mutual funds, plus exchange-traded funds and a global tactical asset allocation (GTAA) strategy, which together provide exposure to alternative asset classes. "Our core belief is that meaningful diversification is best achieved by investing across all asset classes, and not just among the various segments of the stock market." During the 12-month period ended March 31, 2012, the Class A shares of the fund returned -1.77% and underperformed the 3.26% return of the fund's blended benchmark index, which is a blend of 70% in the MSCI World Index and 30% in the Barclays U.S. Aggregate Bond Index. As of March 31, 2012, the fund's weighting in non-traditional long-only equity investments was 32%, less than half of the benchmark's 70% weighting in equities. The fund underperformed the -1.46% average return of the funds in its Morningstar peer group, Multialternative Funds. The fund's three-year average annual total return is 14.04%, well ahead of the 7.73% average for the category. Fund Performance We define the alternative allocations in terms of three segments: real return, non-traditional and absolute return. The real return allocation holds investments that should outpace the rate of inflation over time, while the non-traditional allocation holds investments that provide diversification, but that may not yet be held in traditional portfolios. The absolute return segment seeks to generate positive returns independent of market direction. The approximate weightings of these allocations were 57%, 26% and 17%, respectively, as of March 31, 2012. Asset Allocation (As a % of Investment Portfolio) 3/31/12 3/31/11 Market Neutral DWS Disciplined Market Neutral Fund 17% 15% Emerging Markets DWS Emerging Markets Equity Fund DWS Enhanced Emerging Markets Fixed Income Fund WisdomTree Emerging Markets Local Debt Fund 16% 20% Commodities DWS Enhanced Commodity Strategy Fund 15% 15% Global Real Estate DWS RREEF Global Real Estate Securities Fund 11% 14% Floating Rate Notes DWS Floating Rate Fund 11% 7% Treasury Inflation Protected Securities DWS Global Inflation Fund 10% 12% Global Infrastructure DWS RREEF Global Infrastructure Fund 9% 7% International Treasury Bond SPDR Barclays Capital International Treasury Bond 3% 2% Preferred Stock iShares S&P U.S. Preferred Stock Index Fund 3% — International and Emerging-Market Small Cap iShares MSCI EAFE Small Cap Index ETF Vanguard FTSE All World ex-US Small-Cap Fund WisdomTree Emerging Markets SmallCap Dividend Fund 2% 4% Convertible SPDR Barclays Capital Convertible Securities 2% — Money Market Fund Central Cash Management Fund 1% 2% Timber iShares S&P Global Timber & Forestry Index Fund 0% — Gold DWS Gold & Precious Metals Fund — 2% 100% 100% Asset allocation excludes derivatives and is subject to change. For more complete details about the fund's investment portfolio, see page 13. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section on page 48 for contact information. The real return allocation delivered the strongest performance of the fund's three segments. This allocation produced a positive net return, with four of its holdings gaining ground and one finishing the period with a negative return. The top individual performer was DWS RREEF Global Infrastructure Fund, which produced a double-digit gain. Infrastructure stocks comfortably outperformed the broader market during the past 12 months, as investors were attracted to securities with steadier return streams. Our investments in DWS Global Inflation Fund and DWS Floating Rate Fund also finished the year in positive territory. Additionally, DWS RREEF Global Real Estate Securities Fund finished with a positive return as investors grew more confident in the economic outlook. These gains were offset to some extent by the negative return of DWS Enhanced Commodity Strategy Fund. Although investors were fixated on rising oil prices during the latter part of the period, commodities in general were hit hard by slower economic growth and heightened investor risk aversion during the middle portion of the year. This fund is a fund-of-funds, which means its assets are invested in a combination of other DWS funds, certain other securities and derivative instruments. The fund seeks to achieve its objective by investing in alternative (or non-traditional) asset categories and investment strategies. The fund may also invest in securities of exchange-traded funds ("ETFs") or hedge funds when the desired economic exposure to a particular asset category or investment strategy is not available through a DWS fund. The non-traditional allocation detracted from performance. On the positive side, our positions in emerging-markets fixed income contributed positively to returns behind the continued improvement in the economic fundamentals of the asset class. The fund's allocations to international government bonds (through the SPDR Barclays Capital International Treasury Bond ETF) and preferred stocks (through iShares S&P U.S. Preferred Stock Index ETF) also added to returns. However, this was more than offset by the negative return of DWS Emerging Markets Equity Fund, which was hit hard amid the selloff in higher-risk assets in the first half of the period. The fund's absolute return segment was helped by the strength in DWS Disciplined Market Neutral Fund, which takes offsetting long and short positions in the U.S. equity market. DWS Disciplined Market Neutral Fund performed well during the past year, providing an element of stability during periods of elevated market volatility. However, this positive contribution was somewhat offset by the GTAA strategy, which is designed to add value by taking advantage of short-term mispricings in the global bond and currency markets. GTAA produced a negative absolute return during the 12-month period and offset some of the positive performance of the fund's other holdings. Outlook and Fund Positioning We made several notable changes to the fund's positioning during the past 12 months. Among our most notable additions or position increases were our decisions to: •Increase the fund's exposure to emerging-market debt denominated in local currencies: The goal of this shift was to gain exposure to emerging currencies, which we believe can benefit in the long term from the superior economic growth of the emerging nations. •Increase the fund's investment in DWS RREEF Global Infrastructure Fund: Infrastructure spending has lagged investment in other fixed structures, but governments are under pressure to allocate scarce public funds to areas that provide long-term enhancements to productivity and growth. •Increase the fund's investment in DWS Disciplined Market Neutral Fund: We made this move on the belief that it was prudent to increase our allocation to an investment that should be unaffected by the direction of the stock market. •Add exposure to preferred stocks and convertible bonds: We achieved this through investments in two ETFs: iShares S&P U.S. Preferred Stock Index ETF and SPDR Barclays Capital Convertible Securities ETF. We expect these ETFs will be less reactive to financial volatility, a positive at a time of continued uncertainty in the global markets. •Add a position in timber: In March 2012, we established a 0.25% target weighting to timber-related assets via the iShares S&P Global Timber & Forestry Index (ETF). We believe this will help to further diversify the portfolio. These additions were funded, in part, by reductions in DWS Emerging Markets Equity Fund, DWS RREEF Global Real Estate Securities Fundand DWS Global Inflation Fund. We also eliminated two positions: DWS Gold & Precious Metals Fund, in order to prevent a duplication of our position in commodities, and one of our holdings in international small-cap ETFs, which were providing less diversification than they had in the past. We also reduced the fund's exposure to U.S. Treasury Inflation-Protected Securities (TIPS), which we saw as having risen to fairly rich valuations. Portfolio Allocation as of 3/31/12 Absolute return investments seek to generate positive returns independent of market direction. Real return investments seek to outpace the rate of inflation over time. Non-traditional investments seek to provide diversification but may not be held in traditional portfolios. Subadvisor QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the fund. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. Portfolio Management Team Robert Wang Head of Portfolio Management and Trading, QS Investors. Began managing the fund in 2007. Inna Okounkova Head of Strategic Asset Allocation Portfolio Management, QS Investors. Began managing the fund in 2007. Thomas Picciochi Head of Global Tactical Asset Allocation Portfolio Management and Trading, QS Investors. Began managing the fund in 2007. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The global tactical asset allocation(GTAA) strategy attempts to take advantage of inefficiencies within global bond and currency markets. The strategy is implemented through the use of derivatives, which are contracts or other instruments whose value is based on, for example, indices, currencies or securities. The strategy primarily uses exchange-traded futures contracts and over-the-counter forward currency contracts. The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Barclays U.S. Aggregate Bond Index is an unmanaged, market-value- weighted measure of Treasury issues, corporate bond issues and mortgage securities. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. As of March 31, 2012, Class A shares of DWS Alternative Asset Allocation Fund were ranked as follows in the Morningstar Multialternative Funds category: one-year 99/184, and three-year 15/104. Rankings are based on a fund's total return. Performance Summary March 31, 2012 (Unaudited) Average Annual Total Returns as of 3/31/12 Unadjusted for Sales Charge 1-Year 3-Year Life of Fund* Class A -1.77% 14.04% 1.71% Class C -2.53% 13.16% 0.87% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -7.42% 11.81% 0.43% Class C (max 1.00% CDSC) -2.53% 13.16% 0.87% No Sales Charges Class R -1.95% 13.79% 1.48% Class S -1.49% 14.30% 1.90% Institutional Class -1.50% 14.30% 1.90% MSCI World Index+ 0.56% 20.24% -1.61% Barclays U.S. Aggregate Bond Index+ 7.71% 6.83% 6.64% S&P 500® Index+ 8.54% 23.42% 1.52% Blended Index+ 3.26% 16.56% 1.38% * The Fund commenced operations on July 31, 2007. Index returns began on July 31, 2007. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated August 1, 2011 are 2.13%, 2.89%, 2.54%, 1.96% and 1.75% for Class A, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Returns shown for Class R shares for the period prior to its inception on June 1, 2011 are derived from the historical performance of Class A shares of the DWS Alternative Asset Allocation Fund during such periods have been adjusted to reflect the higher total annual operating expenses. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 31, 2007. Index returns began on July 31, 2007. + The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Barclays U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Blended Index is calculated using the performance of two unmanaged indices, representative of stocks (the Morgan Stanley Capital International (MSCI) World Index (70%)) and bonds (the Barclays U.S. Aggregate Bond Index (30%)). These results are summed to produce the aggregate benchmark. Net Asset Value and Distribution Information Class A Class C Class R Class S Institutional Class Net Asset Value: 3/31/12 $ 6/1/11 (commencement of operations of Class R) $
